NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4285-16T4


WELLS FARGO BANK, N.A.,

        Plaintiff-Respondent,

v.

KIMBERLY ZARYCKI, HER HEIRS,
DEVISEES, AND PERSONAL
REPRESENTATIVES AND HIS/HER,
THEIR, OR ANY OF THEIR
SUCCESSORS IN RIGHT, TITLE AND
INTEREST, MR. ZARYCKI, HUSBAND
OF KIMBERLY ZARYCKI, HIS HEIR,
DEVISEES, AND PERSONAL
REPRESENTATIVES AND HIS/HER,
THEIR OR ANY OF THEIR
SUCCESSORS IN RIGHT, TITLE AND
INTEREST, PETER ZARYCKI,

        Defendants-Appellants,

and

E*TRADE BANK, PNC BANK and
STATE OF NEW JERSEY,

     Defendants.
_______________________________

              Submitted May 30, 2018 – Decided June 8, 2018

              Before Judges Koblitz and Manahan.
         On appeal from Superior Court of New Jersey,
         Chancery Division, Ocean County, Docket No.
         F-019001-16.

         Peter Zarycki, appellant pro se.

         Reed Smith, LLP, attorneys for respondent
         (Henry F. Reichner, of counsel and on the
         brief).

PER CURIAM

    The court being advised by the appellant in the above matter

that the issues in dispute have been resolved, the appeal is

accordingly dismissed with prejudice and without costs to either

party.

    Dismissed.




                               2                        A-4285-16T4